Citation Nr: 1033471	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to March 1970, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine 
which denied the Veteran's claim for service connection for PTSD.

Jurisdiction over this matter was transferred to the Detroit, 
Michigan RO immediately after the issuance of the February 2007 
rating decision.

The Veteran testified before the undersigned at a May 2010 RO 
(Travel Board) hearing.  A copy of that hearing transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon at 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran has reported suffering from PTSD as a result of 
various events he experienced while serving in Southeast Asia, 
including being subjected to enemy fire while flying in the 
combat zone.   Service treatment records were negative for 
complaints, treatments or diagnoses related to any psychiatric 
disorder.  Service personnel records indicate that the Veteran 
had flown in nine combat missions over North Vietnam subsequent 
to February 1966.  A VA psychiatric examination conducted in 
January 2007 diagnosed with Veteran with PTSD but failed to offer 
any opinion regarding the etiology of that disorder.

Since the January 2007 VA psychiatric examination, there has been 
a liberalizing law creating a new evidentiary standard for which 
a claim of entitlement to service connection for PTSD can be 
substantiated under 38 C.F.R. § 3.304(f) for those veterans 
fearful of hostile military or terrorist activity.  See 75 Fed. 
Reg. 39843 (July 13, 2010).  In light of the foregoing, and the 
Veteran's report regarding a continuity of symptomology, the 
Board finds that a contemporaneous VA psychiatric examination is 
necessary to adjudicate this claim.

An August 2005 letter from Dr. W. S., a private physician, 
indicated that the Veteran had been seen for an evaluation of 
PTSD.  Records related to this treatment are not located in the 
claims file and the Veteran has not completed the proper 
authorization form to allow VA to obtain these private records.  
As these records are relevant to the Veteran's claim, and as they 
are adequately identified, VA has an obligation to obtain them.  
38 U.S.C.A. § 5103A

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should contact Hillside 
Center for Behavioral Services and request 
all of the Veteran's treatment records. All 
efforts to obtain these records should be 
documented in the claims file. Any records 
received should be associated with the claims 
folder.

The Veteran is advised that to obtain these 
records, it may be necessary for him to 
provide written authorization to VA and that 
he may submit these records without waiting 
for VA to request them.

2.  Following completion of the above 
development, the RO/AMC should afford the 
Veteran a VA psychiatric examination to 
determine whether any current psychiatric 
disorder including PTSD is related to active 
duty service.  This examination must be 
performed by a VA psychologist or 
psychiatrist.  The claims file including a 
copy of this remand must be made available to 
and be reviewed by the examiner.  The 
examiner should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disorder, to specifically include 
PTSD, is related to or had its onset in 
service, or is otherwise related to a disease 
or injury in active duty service.  If PTSD is 
diagnosed, the examiner should indicate 
whether the stressor is consistent with the 
places, types and circumstances of the 
Veteran's service.

In offering an assessment, the examiner must 
specifically acknowledge and discuss the 
Veteran's report regarding the onset of his 
psychiatric symptoms.  

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that his reports must be 
considered in formulating the requested 
opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


